Citation Nr: 1413516	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right hip disability.

2.  Whether new and material evidence has been received to reopen service connection for a right ankle disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent




ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1968 to March 1972.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the St. Louis, Missouri, Regional Office (RO), which determined that new and material evidence had not been received to reopen service connection for right hip and right ankle disabilities.  The RO also denied service connection for bilateral hearing loss and tinnitus.

The issues of service connection for a right hip disability and a right ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied service connection for a right hip disability, finding no current diagnosis of a right hip disability.

2.  In an unappealed May 2003 rating decision, the RO denied service connection for a right ankle disability, finding no current diagnosis of a right ankle disability.

3.  The Veteran did not submit a notice of disagreement to the May 2003 rating decision within one year of issuance of the decision.

4.  Evidence received since the May 2003 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate claims of service connection for right hip and right ankle disabilities.  

5.  The Veteran was exposed to acoustic trauma (loud noise) during service.

6.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

7.  Symptoms of bilateral hearing loss were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 27 years after service.

8.  Bilateral sensorineural hearing loss is not related to active service.

9.  Tinnitus was not manifested during active service or for many years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  The May 2003 rating decision, denying service connection for a right hip disability and a right ankle disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for a right hip disability and a right ankle disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

3.  Bilateral hearing loss to include sensorineural hearing loss was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013). 

4.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely September 2009 notice letter sent prior to the initial denial of the claims for service connection for bilateral hearing loss and tinnitus fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements. 

VA's duty to assist has also been met.  The Veteran was afforded an October 2010 audiological examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a May 2013 addendum medical opinion is of record.  The examination reports thereto reflect that all relevant testing was performed and findings advanced.     

The claims file contains all available evidence pertinent to the claim.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the claim and the record contains sufficient evidence to make a decision on the claim.  The service treatment records are included in the claims file, and available post-service treatment records identified as relevant to the Veteran's claim have been obtained or otherwise submitted.

With respect to new and material evidence claims, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for a right hip disability and a right ankle disability, additional discussion of VCAA duties to notify and assist is unnecessary.

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for a Right Hip Disability 
and a Right Ankle Disability

In a May 2003 rating decision, the RO denied service connection for a right hip and a right ankle condition, finding that there was no currently diagnosed right hip or right ankle disability.  The Veteran did not submit a notice of disagreement within one year of issuance of the May 2003 rating decision; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the May 2003 rating decision consisted of service treatment records and post-service VA treatment records.

For evidence to be new and material, it would have some tendency to show current diagnoses of a right hip and right ankle disability.  In August 2009, the Veteran submitted a request to reopen service connection for a right hip disability and a right ankle disability.  Since the May 2003 rating decision, the Veteran has submitted lay statements, lay statements from the Veteran's sister, a Social Security Administration (SSA) determination letter, and a March 2011 VA treatment note.

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen service connection for a right hip disability and a right ankle disability has been received.  The evidence submitted since the May 2003 rating decision is new and material as it relates to an unestablished fact of current disability that is necessary to substantiate claims of service connection for a right hip disability and a right ankle disability; specifically, it establishes that the Veteran has complained of symptoms of pain regarding his hips and ankles, and has sought SSA disability benefits for the hip.  Accordingly, the claims of service connection for a right hip disability and a right ankle disability are reopened.  38 C.F.R. 
§ 3.156(a).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" enumerated under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See Walker, 708 F.3d 1331.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that his current bilateral hearing loss and tinnitus are related to noise exposure he sustained from working on the flight line as a jet aircraft mechanic in service.

The Veteran's military occupational specialty (MOS), jet aircraft mechanic, has been identified as an occupation involving a high probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  Accordingly, the Board recognizes that the Veteran was exposed to significant acoustic trauma during active service.

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  Service audiometric testing reflects hearing threshold changes during service, though still within normal limits.  See Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (where the Court cited to medical authority for the holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Service treatment records are negative for chronic symptoms of bilateral hearing loss in service.  As to continuous symptoms of a bilateral hearing loss since service separation, the Veteran reported, at an October 2010 VA audiological examination, hearing difficulties "most noticeable by other people for the past 9-11 years"; therefore, presumptive service connection under 38 C.F.R. 
§ 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms because the Veteran has not reported chronic symptoms in service or continuous symptoms since service separation.  

The evidence also does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation as he was first diagnosed with sensorineural hearing loss in October 2010.  Symptoms of hearing loss were not manifest until 1999, some 27 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Board finds that the weight of the evidence demonstrates that tinnitus was not manifested during active service or for many years thereafter and has not been shown to have originated in service.  At the October 2010 VA examination, the Veteran reported an onset of tinnitus four to five years prior to the October 2010 VA examination; hence, the Veteran's own history did not even advance that tinnitus arose during service.  While the Veteran is competent to describe his experience of ringing in the ears in service and after service, and that he now experiences tinnitus, he has not contended that such symptoms occurred during service; the only history he gave was of the onset of tinnitus 33 years after service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
 
Audiometric testing conducted at the October 2010 VA audiological examination establishes a "disability" of current bilateral hearing loss as defined by 
38 C.F.R. § 3.385.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 30, 25, 30, and 40 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 25, 20, 30, and 70 decibels, respectively.  The VA audiologist diagnosed bilateral sensorineural hearing loss.

On the question of nexus between current bilateral sensorineural hearing loss and tinnitus and the in-service noise exposure, the Board finds that the weight of the evidence is against finding that the current bilateral hearing loss disability and tinnitus are causally related to the in-service noise exposure.  Whereas the Veteran reported an onset of tinnitus four to five years prior to the October 2010 VA examination, some 33 years after service, the first evidence of decreased bilateral hearing acuity had an earlier onset, in 1999, approximately 27 years after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  In short, there is no competent evidence that relates the current hearing loss to active service.  

The medical opinions, coupled with the lay evidence showing an absence of hearing loss symptoms decades after service, demonstrate that the Veteran's bilateral sensorineural hearing loss is not related to service.  The October 2010 VA medical opinion and May 2013 VA medical addendum opinion weigh against a nexus between the current hearing loss and service.  After review of the record and consideration of the Veteran's in-service noise exposure, the October 2010 VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to in-service acoustic trauma because service treatment records were negative for complaints of hearing loss and a hearing loss disability.  As to tinnitus, the October 2010 VA audiologist opined that it would be impossible to opine as to the exact cause of tinnitus without resorting to mere speculation given the normal results of the audiometric testing upon service separation.  In a May 2013 addendum medical opinion, the VA audiologist noted a shift (worsening) in hearing acuity during service, but opined that the bilateral sensorineural hearing loss was less likely than not related to in-service noise exposure given the delayed onset, as reported by the Veteran, of hearing loss symptomatology until many years after service.  The May 2013 VA audiologist further opined that tinnitus could be assumed to be associated with the currently diagnosed bilateral sensorineural hearing loss.

The VA audiologists have specialized medical expertise and training in auditory matters, had adequate facts and data on which to base the medical opinion and addendum opinion, and have provided a sound rationale for the medical opinions based on a factually accurate history.  There is no competent medical opinion to the contrary of record.  For these reasons, the October 2010 and May 2013 VA medical opinions are accorded probative value and outweigh the Veteran's assertions of nexus of hearing loss to service given the absence of evidence of symptoms in service or for decades after service.  The Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claims of service connection for bilateral sensorineural hearing loss and tinnitus; consequently, the claims must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

New and material having been received, the appeal to reopen service connection for a right hip disability is granted.

New and material having been received, the appeal to reopen service connection for a right ankle disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran contends service connection is warranted for a right hip and a right ankle disability because he sustained an injury to his right hip and right ankle during service when a fuel drop tank hit his body.  

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran contends that right hip and right ankle pain symptomatology is related to an in-service injury.  The Veteran asserts that he has had right hip and right ankle pain since service.  There is insufficient competent medical evidence on file for the VA to make a decision on the claim.  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that a remand for a VA examination and nexus opinion is necessary to help determine if the Veteran has a current right hip or right ankle disability and whether either is etiologically related to service.    

In addition, there are outstanding Social Security Administration (SSA) records not associated with the record.  A September 2010 SSA disability determination letter is associated with record, but there are no related medical records upon which that decision is based.  The significance of the SSA records, including whether they involve any of the Veteran's claimed disabilities for which he is seeking service connection, cannot be determined.  Upon remand, the RO should obtain all supporting medical documentation for the SSA award.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the issues of service connection for a right hip disability and a right ankle disability are REMANDED for the following action:

1.  Obtain copies of all medical records upon which any SSA disability benefit determination was based.  All requests for records and their responses should be associated with the claims file.  Any records obtained should be associated with the claims file.

2.  Associate with the claims file any VA clinical documentation pertaining to the treatment of the Veteran not already of record.

3.  Schedule the Veteran for a VA orthopedic (joints) examination to ascertain whether the Veteran has a right hip and/or right ankle disability and, if so, the likely etiologies.  All relevant documents associated with the claims file should be reviewed by the VA examiner in connection with the examination.

In assessing the relative likelihood as to origin and etiology of the Veteran's right hip and right ankle disabilities, the examiner should express the following opinions:

	A)  Does the Veteran have a current right hip or right ankle disability?  Please identify by diagnosis any disability that accounts for the complaints of hip and ankle pain.

B)  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the right hip disability or right ankle disability is causally or etiologically related to service?  In answering this question, the examiner should specifically note and discuss the Veteran's statements regarding an in-service injury to his right hip and ankle and reports of pain symptomatology since that time to the present.  

The examiner should provide a rationale for any such conclusion set out in the report.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After completion of the above, the claims for service connection for a right hip disability and a right ankle disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


